Citation Nr: 0812997	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for residuals of a 
right wrist injury, including arthritis.  

3.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) to the abdomen with the bullet lodged in 
the back.  

4.  Entitlement to service connection for peptic ulcer 
disease.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral knee and 
hip arthritis.  

7.  Entitlement to service connection for a back disorder.  

8.  Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962 
and from November 1964 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded this case in March 2005 for further 
development and consideration.

Regrettably, the Board must again remand the pension claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  However, the Board is going ahead and deciding all of 
the remaining claims.




FINDINGS OF FACT

1.  The veteran's right ankle, right wrist, peptic ulcer 
disease, hypertension, bilateral knee and hip arthritis, and 
back disorders were not caused or made permanently worse by 
his military service.

2.  The veteran sustained a GSW to his abdomen in April 1969, 
nearly two and a half years after his military service had 
ended in December 1966.


CONCLUSIONS OF LAW

1.  The veteran's right ankle, right wrist, peptic ulcer 
disease, hypertension, bilateral knee and hip arthritis, and 
back disorders were not caused or made permanently worse by 
his military service and the arthritis, peptic ulcer disease, 
and hypertension also may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The veteran does not have disability due to a GSW 
sustained in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in January 
2002, April 2005, and July 2006, the RO and AMC advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued the first VCAA notice 
letter prior to initially adjudicating the claims - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That initial letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claims.  Id. at 120-21.  
However, the more recent July 2006 letter did make this 
specific request and, in any event, VA's Office of General 
Counsel has indicated requiring VA include such a request as 
part of the notice provided to a claimant under the VCAA is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 
1-2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).  With consideration of the additional 
notice in April 2005 and July 2006, VA has ultimately 
provided all notice required by § 5103(a).  Therefore, any 
failure to make this specific request in the initial August 
2002 letter is non-prejudicial, i.e., harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.



Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in the July 2006 letter, 
the veteran also was informed that a downstream disability 
rating and effective date will be assigned if his underlying 
claims for service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



Moreover, since providing the additional VCAA notice in April 
2005 and July 2006, the AMC has gone back and readjudicated 
the claims in the August 2007 supplemental statement of the 
case (SSOC).  This is important to point out because the 
Federal Circuit Court has recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records - including the 
reports of his VA compensation examinations, and his private 
medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its March 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.

Arthritis, peptic ulcer disease, and hypertension will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence showing the 
veteran has the alleged disability.  See again Boyer, 210 
F.3d at 1353 and Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).



Here, for the most part, the veteran has current diagnoses 
for the claimed disabilities, so there is no disputing he has 
these conditions.  Rather, the determinative issue is whether 
these disabilities are attributable to his military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this critical respect that his claims 
fail.

Right Ankle Disorder

The veteran's service medical records (SMRs) show he 
fractured his right ankle in May 1962, while he was on active 
duty.  His ankle was placed in a cast and he was put on a 
limited-duty profile for three weeks.  After the three weeks 
had elapsed, he was returned to normal duty and was not 
treated for his right ankle again.  A June 1962 orthopedic 
examination did not note any residuals of the right ankle 
fracture.  His November 1964 reenlistment examination also 
was unremarkable for any right ankle disability, including as 
a residual of that fracture, as was his December 1966 
separation physical.  Aside from the fracture and treatment 
in May 1962, his SMRs are negative for any other instance of 
complaints or treatment for his right ankle.  This evidence 
from service shows his right ankle fracture was acute and 
transitory, not chronic, because there was no permanent 
residual disability by the time of his discharge from the 
military - indeed, even well before that.

In July 2007, the veteran had a VA compensation examination.  
The examiner stated that X-rays of the veteran's right ankle 
were negative.  The examiner could not opine as to the origin 
of the veteran's current right ankle disability without 
resorting to speculation.  Statements like this from doctors 
that are, for all intents and purposes, inconclusive as to 
the origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The veteran also had earlier had a VA examination in November 
2006, but the examiner only evaluated the veteran's left 
ankle, also noting, however, that he had no complaints 
concerning his right ankle, and that his right ankle X-rays 
were negative.

So there is legitimate reason to question whether the veteran 
even currently has a right ankle disability.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, not for a past disability).  But even assuming 
for the sake of argument that the veteran presently has a 
right ankle disorder, there still is no evidence of record 
even suggesting that his acute and transitory right ankle 
fracture during service and the treatment he received in the 
immediate aftermath of that injury is somehow related to or 
the precipitating factor in his current right ankle 
disability.  For these reasons and bases, the preponderance 
of the evidence is against his claim - in turn meaning there 
is no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Wrist Disorder

The veteran's SMRs are unremarkable for any complaints, 
diagnosis of or treatment for a right wrist disorder during 
either of his two periods of active duty.  

In July 2007, the veteran had a VA compensation examination.  
The examiner concluded that he could not determine the 
etiology of the veteran's right wrist arthritis without 
resorting to speculation.  And, as mentioned, statements like 
this from doctors that are, for all intents and purposes, 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).



The veteran also had earlier had a VA examination in November 
2006.  He reported fracturing both wrists in service.  He 
also said that, after leaving service, he had a fusion 
procedure, but he did not state what year he had this 
surgery.  He did, however, indicate that it had improved his 
wrist pain.

Post-service treatment records show the veteran was diagnosed 
with arthritis of the wrists in January 1980, many years 
after his discharge from military service in December 1966.  
Therefore, the one-year presumptive period for the initial 
manifestation of arthritis after service does not apply.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  See also Combee, 34 F.3d at 1043.

As there is no evidence in the SMRs that the veteran 
sustained a right wrist injury while in the military, and no 
evidence otherwise etiologically linking any current right 
wrist disability - including his arthritis, to his military 
service, the preponderance of the evidence is against his 
claim - in turn meaning there is no reasonable doubt to 
resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

GSW to the Abdomen with the Bullet Lodged in the Back

The VA medical records concerning the treatment the veteran 
received for this GSW have handwritten portions that are 
difficult to read.  The date he was treated for the GSW has 
been read by the RO both as "April 1969" and "April 1964."  
If he sustained the GSW in April 1964, between his two 
periods of active duty, then service connection conceivably 
could be granted if it is also shown that his second period 
of service aggravated any pre-existing disability from the 
GSW beyond its natural progression.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003 (July 16, 
2003).  But there is no such evidence.

Moreover, the treatment records concerning this GSW also 
contain a typed date at the bottom of each page, and the date 
the veteran was treated for this GSW is shown as "4 13 69."  
So it appears with reasonable certainty that he sustained 
this GSW in April 1969, nearly two and a half years after his 
last period of active duty.  Therefore, any current 
disability he has from that GSW cannot be service connected 
under either theory.  And since the preponderance of the 
evidence is against this claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  So this claim must be denied.  

Peptic Ulcer Disease

The veteran's SMRs are unremarkable for any complaints, 
diagnosis of or treatment for peptic ulcer disease.  The 
reports of his April 1962 and November 1966 separation 
examinations do not mention any relevant abnormalities.  

The veteran had a VA compensation examination in November 
2006.  He reported a history of treatment for peptic ulcer 
disease in 1965 and 1966, while in the military.  The 
examiner did not indicate the claims file was reviewed in 
conjunction with the examination for the veteran's pertinent 
medical and other history.  And based on the veteran's self-
reported history, the examiner concluded that it "appears as 
likely as not that the veteran's current peptic ulcer disease 
is related to symptoms while in military service."  

Subsequently, however, in March 2007, this same examiner 
provided a supplemental opinion.  He indicated that he had 
since reviewed the veteran's claims file, and that it did not 
indicate the veteran had been treated for 
peptic ulcer disease in service, and that only his personal 
statements were available.  This examiner therefore 
ultimately concluded that "[f]urther statements linking 
peptic ulcer disease to [m]ilitary [s]ervice would be 
speculative."  So just as previously mentioned, statements 
like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disease 
cannot be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).



As is readily apparent, this VA examiner changed his opinion 
regarding the origin of the veteran's peptic ulcer disease 
after having an opportunity to actually review the claims 
file for the pertinent medical and other history (or, in this 
particular instance, lack thereof).  This examiner was 
ultimately unable to provide the required linkage to service, 
and although he had earlier suggested this linkage, that was 
when he had not had an opportunity to independently review 
the file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the veteran prevails.  Conversely, 
if, as here, the preponderance of the evidence is 
unfavorable, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Regarding this issue, the evidence is not in relative 
equipoise.  The examiner who first made a favorable opinion 
wrote an addendum in July 2007 revising his earlier November 
2006 statement and ultimately concluding that an etiology 
opinion could not be provided without merely speculating.  
Additionally, the veteran's SMRs are unremarkable for any 
complaints or treatment for peptic ulcer disease, despite his 
current contentions to the contrary.  So the preponderance of 
the evidence is against his claim - in turn meaning there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Hypertension, Bilateral Knee and Hip Arthritis, and Back 
Disorder

The veteran's SMRs are unremarkable for any complaints, 
diagnosis of or treatment for hypertension, bilateral knee 
and hip arthritis, and a back disorder.  The same is true for 
the one-year presumptive period following his discharge.

During the July 2007 VA compensation examination, the 
evaluating physician noted that the claims file contained no 
evidence of complaints or treatment for a back disorder or 
knee and hip arthritis.  This examiner indicated that he 
could not provide etiology opinions for these disorders 
without resorting to speculation.  He added that the 
arthritic changes in the veteran's hips were "certainly 
minimal" and, indeed, normal for a man his age.  

In March 2007, the VA examiner who had earlier examined the 
veteran in November 2006 stated that, in the absence of 
objective findings of hypertension in the SMRs, "further 
statements relating hypertension to military service would be 
merely speculative and based solely on [the] veteran's own 
statements."  

The report of that earlier November 2006 VA compensation 
examination indicates that vascular hypertension was 
diagnosed.  It reportedly was well controlled, and the 
examiner pointed out there was no evidence in the claims file 
or SMRs indicating the veteran had hypertension or was 
treated for this condition during his military service.

In May 2007, the veteran had a VA spine examination.  The 
examiner stated that the claims file was reviewed for the 
veteran's pertinent medical and other history.  The only 
information regarding the veteran's spine was the statement, 
"the patient's back problem is as likely as not a result of 
service activity."  No rationale was provided, nor was there 
any mention of the specific disability referable to the 
veteran's spine.  



Unusually, in June 2007, this same examiner stated that the 
claims file provided no evidence of the veteran experiencing 
a back disorder while in service, and further, pointed out 
that he had performed heavy labor since leaving the service, 
suggesting this is the reason for his current disability.  In 
any event, this same examiner, who had earlier concluded in 
May 2007 that the veteran's back disorder was as likely as 
not related to his military service, ultimately changed his 
mind and indicated that he could not state an opinion without 
resorting to mere speculation because of the lack of evidence 
in the SMRs and the nature of the veteran's reported post-
service employment.

So there, again, is not the required linkage to service.  The 
VA examiner ultimately determined that providing an opinion 
concerning this possible linkage would be too speculative.  
So there is no basis for granting any of these claims.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims for service 
connection for hypertension, bilateral knee and hip 
arthritis, and a back disorder - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claims must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for a right ankle disorder is denied.  

Service connection for residuals of a right wrist injury, 
including arthritis, is denied.  

Service connection for residuals of a GSW to the abdomen with 
a lodged bullet in the back is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for hypertension is denied.  

Service connection for bilateral knee and hip arthritis is 
denied.  

Service connection for a back disorder is denied.  


REMAND

The Board remanded the remaining pension claim in March 2005, 
along with the several others since decided in this decision.

In July 2006, ;while the case was on remand, the veteran 
filed an amended informal claim to establish a date of 
receipt for his claim for non-service-connected VA pension 
benefits with the additional allowance for Special Monthly 
Pension (SMP) benefits based on his purported need for aid 
and attendance or because he is housebound.  

During his subsequent November 2006 VA hypertension 
examination, the veteran told the evaluating physician that 
he was receiving non-service-connected pension benefits from 
VA, suggesting this remaining claim has at least been 
partially granted.

The claims file, however, does not contain any express 
indication of this.  The AMC did not include this remaining 
issue in its August 2007 SSOC, and the representative did not 
mention this remaining issue in the most recent March 2008 
statement (written brief presentation), although the record 
does not show the AMC adjudicated the amended claim for non-
service-connected pension benefits and SMP based on the need 
for aid and attendance or by reason of being housebound.  So 
this needs to be clarified.

Accordingly, this remaining claim is REMANDED for the 
following action:

Clarify whether the veteran's remaining 
claim for 
non-service-connected pension benefits has 
been granted, either partially or in full, 
including the issue of whether he is 
entitled to SMP based on the need for 
regular aid and attendance or because he 
is housebound.  If this claim has not been 
granted to his satisfaction, ask him 
whether he is still appealing this claim.  
If he is, conduct all necessary additional 
development and adjudication of this claim 
and, if it continues to be denied, send 
him and his representative an SSOC and 
give them an opportunity to respond to it 
before returning this remaining claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


